Title: From Thomas Jefferson to Van Staphorst & Hubbard, 29 January 1792
From: Jefferson, Thomas
To: Van Staphorst & Hubbard


          
            Gentlemen
            Philadelphia Jan. 29. 1792.
          
          On a statement of my accounts with the United States, there results a balance in their favor of two thousand five hundred and eleven gilders seven stivers current. As the debits of the account are mostly from the books of Willinks, V. Staphorsts & Hubard, I would wish to place in the same books the credit which is to balance my account. I have therefore by bill of exchange and other means enabled Mr. Short to remit to the house of Van Staphorsts & Hubard a sum sufficient to cover the balance before mentioned of ƒ2511-7 current, which sum  therefore I am to ask the favor of you to place to the credit of the U.S. in their account with Willinks, V. Staph. & Hub. and to debit my account the same sum with Messrs. V. Staphorsts & Hubard. I make this request by letter, passing thro’ the hands of Mr. Short, rather than by drawing a bill, lest it should get to you before you should have recieved the money. Not having exact information of the proceeds of the articles in Mr. Short’s hands, I may be mistaken a few gilders. Should there be a small deficiency, I must ask the favor of you to make it up, so that my balance to the U.S. may be fully paid, and count on my replacing it immediately on notice of it’s amount. Be so good as to note to me by letter your having given this credit to the U.S. on the books of Will. V. Staph. & Hub. that I may use the letter as a voucher on my settlement. I am with great esteem, Gentlemen, your most obedt. humble servt.,
          
            Th: Jefferson
          
        